EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with D’vorah Graeser on 12/16/2021.
The application has been amended as follows:
1. 	(Currently Amended) A medical implant comprising a biocomposite, said biocomposite comprising a polymer and a plurality of reinforcement fibers, wherein a weight percentage of a mineral composition within the biocomposite medical implant is in [[the]]a range of 30-60%, wherein an average diameter of said fibers is in a range of 1-100 microns, said medical implant being threaded with a plurality of threads; wherein said fibers comprise a plurality of helical fibers and a plurality of longitudinal fibers; wherein a weight percentage to weight percentage ratio of said helical to said longitudinal fibers is from 90:10 to 10:90.
11. 	(Currently Amended) The implant of claim 10, wherein [[said]]a winding angle of said helical fibers is wound toward an area of greater torsional stress of the implant.
15. 	(Currently Amended) The implant of claim 9, further comprising a plurality of helical layers and a plurality of longitudinal layers, wherein said helical and longitudinal layers are each grouped into discrete regions of wall thickness of the implant such that they form concentric regions in the implant.
22. 	(Currently Amended) The implant of claim 21, wherein [[the]]a diameter of the threaded implant is in the range of 2 to 4mm and the number of helical layers is in the range of 2-12, preferably 3-8.
24. 	(Currently Amended) The implant of claim 21, wherein [[said]]a number of longitudinal layers is in a range of from 1 to 15, preferably in the range of 1 to 10, more preferably in the range of 4-6, or optionally in the range of 1-5.
32. 	(Currently Amended) The implant of claim 31, wherein an average length of the chopped fibers is <10% of the length of the implant and preferably <5% of the length of the implant.
plurality of threads for reinforcement.
68. 	(Currently Amended) The implant of claim 1, wherein the plurality of threads form a single set of threads.
76. 	(Currently Amended) The implant of claim 1, wherein said plurality of threads comprise a shape selected from the group consisting of V thread, buttress, reverse buttress, spiral, combination of buttress and reverse, trapezoidal, square or a combination thereof[[ ]].
80. 	(Currently Amended) The implant of claim 79, wherein said one or more longitudinal grooves span [[the]]an entire length of the plurality of threads
81. 	(Currently Amended) The implant of claim 79, wherein said one or more longitudinal grooves span[[s] up to 80% of [[the]]an entire length of the plurality of threads
95. 	(Currently Amended) The implant of claim 1, wherein [[the ]]mineral content is provided by a reinforcing mineral fiber made from the mineral composition.
In claim 99: replaced “)” in line 4 with ---(---
101. 	(Currently Amended) A method of treatment for an orthopedic application in a subject in need of treatment thereof, comprising implanting to the subject the medical implant of claim 1

II.	The following is a statement of reasons for allowance: the claims require a material/chemical combination and structure that is beyond that which is disclosed within the Preiss-Bloom et al. reference (US 2017/0246356), selected as representative of the closest prior art. Preiss-Bloom et al. discloses a device comprising fibers (e.g. [136]), but fails to disclose at least weight percentages and ratios thereof of a mineral composition, helical fibers, and longitudinal fibers, as claimed. Given the sensitive nature of such material combinations, modifications to achieve Applicants’ claimed invention (in particular the above-referenced weight percentage and weight percentage ratios, when considered with the rest of the claim as a whole) would have been the result of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775